DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2005/0109656 to Ishizaki.
Regarding claim 1, Ishizaki discloses a protective shipping bag comprising a body (14), the body having a first end and a second end (open end and closed end), the body having an opening (18), opening providing access to an interior volume (paragraph [0035]), the interior volume configured to receive at least one object (A) therein (paragraph [0035]), the body having a separation wall (flap 20), the separation wall (20) having a first side and a second side, the second side of the separation wall (20) being adjacent the interior volume of body (Fig. 3); a plurality of outer air chambers (12), the plurality of outer air chambers (12) being adjacent the first side of the separation wall (Fig. 3), the plurality of outer air chambers (12) extending intermediate the first end and second end of the body (Fig. 1A), the plurality of outer air chambers (12) being independently inflatable (paragraphs [0031]-[0032]); and an inner air chamber (plurality of cells 21), the inner air chamber (21) being adjacent the second side of the separation wall (20), the inner air chamber (21) being separately inflatable (to the same degree 
Regarding claim 2, Ishizaki discloses the inner chamber (21) fills an area adjacent the first end and second end of the body ensuing inflation thereof (Figs. 11A, 11B, and 14).
Regarding claim 3, Ishizaki discloses a plurality of valves (31), wherein a valve is present on each of the plurality of outer air chambers (12), and configured to inflate the plurality of air chambers.
Regarding claim 4, Ishizaki discloses the body further includes a sealing portion (flap 20 and front side 17a; Fig. 3), wherein the flap (20) is configured to be foldable over the opening.
Regarding claim 5, Ishizaki discloses the inner air chamber (21) conforming around a shape of the items disposed in the interior volume so as to be surroundably present thereto (Fig. 3).
Regarding claim 6, Ishizaki discloses that when opening the bag (10), holes are made in some of the cells (12) to ease the compressive force of the bag body (14), and the flap (20) is pulled out.  In order to facilitate the opening of the bag (10), air holes may be previously made in the cells (12).  In this case, these holes are sealed by an adhesive tape, and when opening the bag (10), the adhesive tape is detached (paragraph [0037]).  Therefore, the flap (20), the front side (17a), the adhesive tape covering holes on the cells (12), in Ishizaki as discussed above, meets the recitation “the sealing portion includes an adhesive on a surface thereof.”
Regarding claim 7, Ishizaki discloses a protective shipping bag comprising a body (14), body having a first end and a second end (open end and closed end), said body having an opening (18) proximate, opening providing access to an interior volume (paragraph [0035]), the interior volume configured to receive at least one object (A) therein, the body having a wall (17a, 17b), the wall having a first, outer side and a second, inner side, the second, inner side of the 
Regarding claim 9, Ishizaki discloses a protective shipping container comprising a body (14), said body having a first end and a second end (open end and closed end), the body having an opening (18), the opening providing access to an interior volume (paragraph [0035]), the interior volume configured to receive items (A) therein, the body having a separation wall (20), the separation wall having a first side and a second side, the second side of the separation wall being adjacent the interior volume of the body (Fig. 3); a plurality of outer air chambers (12), the plurality of outer air chambers being adjacent the first side of the separation wall (Fig. 3), the plurality of outer air chambers (12) being linear in form and parallel (Fig. 1), the plurality of outer air chambers extending intermediate the first end and second end of body (Fig. 1), the plurality of outer air chambers being independently inflatable (paragraph [0032]); and an inner air chamber (21), the inner air chamber (21) being adjacent the second side of the separation wall (Fig. 3), the inner air chamber (21) being separately inflatable (to the same degree as claimed), which meets the structure implied by the functional recitation “said inner air chamber configured to fill the interior volume of said body, said inner air chamber conforming around a shape of the items disposed within the interior volume so as to inhibit movement thereof.”
Regarding claim 10, Ishizaki discloses a plurality of valves (31), wherein a valve is present on each of the plurality of outer air chambers (12), and configured to inflate the plurality of air chambers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2005/0109656 to Ishizaki and Patent Application Publication No. 2016/0137383 to Wetsch et al.
Ishizaki discloses the claimed invention, as discussed above, except for the body including at least one ventilation hole.  Wetsch et al. teaches that it is known in the art to form an aperture (131) in the body of an analogous bag (paragraph [0044]), which meets the structure implied by the functional recitation “sealably formed”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture in the body of the Ishizaki bag, as in Wetsch et al., in order to provide stress relief or venting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734